           Case 1:20-cv-06264-AKH Document 34 Filed 12/08/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
                                                                :
   IN RE: PARETEUM CORPORATION                                  :   ORDER
  STOCKHOLDER DERIVATIVE LITIGATION                             :
                                                                :   20 Civ. 6272 (AKH)
                                                                :   20 Civ. 6264 (AKH)
                                                                :   20 Civ. 6269 (AKH)
                                                                :
 -------------------------------------------------------------- X


ALVIN K. HELLERSTEIN, U.S.D.J.:

         With In re Pareteum Corporation Derivative Litigation, 20 Civ. 359, and Michael Shaw

v. Luis Jimenez-Tunon, et al., 20 Civ. 740, having been voluntarily dismissed, previously

appointed lead counsel Thomas McKenna will no longer act as lead counsel. Lead counsel shall

be appointed for the three derivative cases transferred to me from the District of Delaware,

namely, In re Pareteum Corporation Stockholder Derivative Litigation, 20 Civ. 6264; Hayes v.

Turner et al, 20 Civ. 6269, and Silvera v. Turner et al, 20 Civ. 6272. The Court intends to

appoint one counsel for all three cases and to assure that counsel does not duplicate or interfere

with the class actions. The applications for position of lead counsel shall be filed on or before

December 21, 2020, and a hearing, if necessary, will be scheduled thereafter.



                 SO ORDERED.

Dated:           December 8, 2020                                             /s/
                 New York, New York                                 ALVIN K. HELLERSTEIN
                                                                    United States District Judge
